                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff,




   vs.                                                     Case No. 17-10045-EFM

  PATRICK STEIN,

                  Defendant.




                                MEMORANDUM AND ORDER

         A grand jury indicted Defendant Patrick Stein with one count of possessing child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). This matter comes before the Court on

Stein’s Motion to Suppress Evidence and Request for Franks hearing (Doc. 30). For the following

reasons, the Court grants Stein’s request for a Franks hearing and—after reviewing and

considering the parties’ briefs, the relevant evidence, and the oral arguments made by counsel to

the Court—denies Stein’s Motion to Suppress.

                          I.      Factual and Procedural Background

         The present charge against Patrick Stein for possession of child pornography arises from a

Federal Bureau of Investigation (“FBI”) probe into an unrelated criminal matter. In February

2016, a confidential informant alerted the FBI that a militia group called the Crusaders was

discussing a violent attack against Muslims in southwestern Kansas. Based on this tip, the FBI
launched what turned into a months-long investigation into three Crusaders members: Stein, Curtis

Allen, and Gavin Wright. Over the next several months, with the informant’s help, the FBI

recorded Stein, Allen, and Wright making plans to detonate multiple bombs at an apartment

complex largely occupied by Somalian refugees. The investigation reached its conclusion on

October 14, 2016, when Stein delivered approximately 300 pounds of fertilizer to an undercover

FBI employee for the purpose of constructing a bomb. The FBI immediately arrested Stein1 and

then obtained and executed a warrant to search Stein’s home and vehicle.2

        The search warrant affidavit listed 16 paragraphs of materials to be searched and seized,

including: an extensive list of tools and materials that could be used to manufacture improvised

explosive devices (“IEDs”), and any documents, computers, cell phones, or electronic storage

devices that could hold information related to the conspiracy.

        To support a finding of probable cause, the search warrant affidavit outlined Stein’s

involvement in the bomb conspiracy, beginning in February 2016 and ending with Stein’s arrest

in October 2016. Over that time, Stein and his co-conspirators frequently used violent rhetoric

against Somali-Muslims, referring to them as “cockroaches.” In February 2016, Stein and the

FBI’s informant conducted surveillance of local Somalian refugees, and Stein made several

comments about needing to “eliminate” them; the informant also reported that Stein stated that he

was looking for explosives to “blow things up.”




        1
          Wright was arrested shortly after Stein’s arrest. Allen was arrested three days prior on unrelated domestic
abuse charges and was still in police custody at the time of Stein’s arrest.
         2
           The FBI, using an apparent omnibus affidavit, also obtained warrants to search Wright’s residence and
vehicle, as well as two commercial storage units.



                                                        -2-
        In June 2016, Stein called for a meeting with the Crusaders; there, he proposed carrying

out an attack against local Muslims as retribution for the night club shooting in Orlando, Florida.

Later that same month, Stein, Allen, and the FBI’s informant were part of a group call3 where Stein

and Allen discussed surveilling the local Mosques, African Community Center, and several

apartments occupied by Somali-Muslims. During this call, Stein stated he wanted to know where

the Somalians are so they can “kill all of the motherf*cking cockroaches.”

        In July 2016, Stein, Allen, Wright, and the informant met in person at G&G Mobile Home

Center (“G&G”)—a business owned by Wright. During this meeting the group discussed a variety

of potential places and people they could target; they also discussed different methods of attack.

After this brainstorming session, they decided to pick a specific target and plan of action at their

next meeting.

        The group reconvened at G&G the following month. Stein and the others agreed to

detonate four explosives at an apartment complex where a number of Somali-Muslims lived and

where one of the apartments was used as a mosque. The plan was to fill four vehicles with

explosives, park the vehicles at the four corners of the complex, and detonate the explosives

remotely. Allen volunteered to make the explosives, indicating that he already possessed many of

the raw materials needed. Stein was instructed to obtain a rock tumbler to assist in manufacturing

the explosives. The affidavit also pointed out that Stein regularly took notes during these meetings

and usually returned home with the notes afterwards.




        3
          Stein and his co-conspirators typically communicated via a mobile phone application called Zello, which
has push-to-talk features similar to walkie-talkies.



                                                      -3-
        During the investigation, the FBI informant introduced Stein to an FBI Undercover Covert

Employee (“UCE”) who was posing as a person who could supply the group with automatic

weapons and parts for explosive devices. On October 12, 2016, Stein and the UCE met to discuss

such a transaction. They agreed that Stein would provide cash and fertilizer to the UCE and, in

exchange, the UCE would construct an explosive device for Stein. Although he did not specify

where, Stein mentioned that he had the fertilizer about sixty miles away, which was roughly the

distance of both Stein’s residence and G&G.4 The next day, the UCE contacted Stein to set up

delivery of the fertilizer. Stein agreed to deliver at least 300 pounds of fertilizer to the UCE the

following morning. When Stein delivered the fertilizer, the FBI arrested him and applied for the

warrant to search Stein’s home and vehicle.

        During the search of Stein’s home, the FBI seized a laptop computer and upon further

inspection discovered that the computer contained child pornography. On October 19, 2016, a

grand jury indicted all three men with conspiring to use a weapon of mass destruction in violation

of 18 U.S.C. §§ 2, 2332a.5 On March 16, 2017, in a separate criminal case, a grand jury indicted

Stein with one count of possessing child pornography.

        Before the trial in the first case, Stein filed a motion to suppress all evidence collected

during the search of his home and vehicle, arguing the warrant was overbroad and lacked probable

cause that evidence of the crime would be found in his home or vehicle. Stein also requested a

Franks hearing to determine whether the search warrant affiant—Task Force Officer (“TFO”)



        4
            Stein told the UCE that Wright and Allen had previously mixed explosives at G&G.
        5
          See United States v. Allen et al, 16-10141. A grand jury indicted Stein, Allen, and Wright with additional,
related charges in a superseding indictment on December 14, 2016, and a second superseding indictment on March
16, 2017. None of the superseding indictments included the possession of child pornography charge against Stein.



                                                        -4-
Chad Moore—omitted material facts that would taint the Magistrate Judge’s determination that

probable cause existed to search Stein’s home.

       The Court granted Stein’s request and held a Franks hearing on March 19, 2018, where

TFO Moore provided additional testimony. Stein’s counsel elicited testimony from TFO Moore

that the FBI possessed evidence indicating Stein did not own a computer. Stein attached four

exhibits containing information that, he claims, vitiates probable cause to search Stein’s residence

for a computer. First, in April 2016, Stein instructed the FBI informant to avoid making plans on

a computer because he did not want there to be a record. Second, in August 2016, Stein asked the

informant if he knew anyone with a “decent laptop they [want to] get rid of…?” When the

informant replied that he did not, Stein responded: “You hear of anybody let me know.” Third,

three days later, Stein told the informant he had been “in desperate need [of a laptop] for some

time…” and that he does all his online activity on his phone because “it’s all [he’s] got.” Fourth,

on September 27, 2016, during a recorded conversation between the FBI informant and an

unidentified person, the informant stated that Stein does everything on his phone and that Stein

does not have internet or a computer. TFO Moore testified that the FBI never provided Stein with

a computer.

       Immediately following the March 19 Franks hearing, the Court orally denied Stein’s

motion to suppress. The case ultimately proceeded to trial, where a jury convicted Stein, Allen,

and Wright on all counts.

        On July 20, 2018, Stein filed the motion presently before the Court, requesting a Franks

hearing and a suppression order. Stein raised substantially the same arguments in this motion that

he raised in his other criminal suit. In his brief, Stein argues the FBI intentionally or recklessly

omitted information in the affidavit that would have changed the Magistrate Judge’s probable


                                                 -5-
cause determination. He accordingly requested a hearing to determine if the affidavit contained

any Franks violations. Stein also raised three arguments for suppressing all evidence obtained

during the search of his home. First, Stein argued there was no nexus between his suspected crime

and his residence. Second, Stein argued the search warrant was overbroad because it failed to list

the items to be seized with particularity. Third, Stein argued the search warrant was overbroad

because it authorized the seizure of a computer.

         On September 11, 2018, the Court held a hearing on Stein’s motion. Instead of asking for

the Court to conduct a second Franks hearing to introduce new evidence, Stein requested the Court

grant his motion for a Franks hearing and take judicial notice of the transcript and exhibits from

the Franks hearing held on March 19, 2018, in his other criminal case. The Court agreed to follow

that procedure. And the Court is now prepared to rule on Stein’s motion to suppress.

                                                 II.      Analysis

A.       Franks violations

         Stein argues the affidavit supporting the warrant to search his home contained material

omissions in violation of Franks v. Delaware.6 Under Franks, “a Fourth Amendment violation

occurs if (1) an officer’s affidavit supporting a search warrant application contains a reckless

misstatement or omission that (2) is material because, but for it, the warrant could not have lawfully

issued.”7 If the Court finds the affidavit intentionally or recklessly omitted material information,




         6
             438 U.S. 154 (1978).
         7
           United States v. Herrera, 782 F.3d 571, 573 (10th Cir. 2015) (citing Franks, 438 U.S. at 155–56; U.S. v.
Kennedy, 131 F.3d 1371, 1376 (10th Cir. 1997)); see also United States v. Artez, 389 F.3d 1106, 1116 (10th Cir. 2004)
(“The standards of deliberate falsehood and reckless disregard set forth in Franks apply to material omissions, as well
as affirmative falsehoods.”) (citations and quotations omitted).



                                                         -6-
suppression is the proper remedy.8 If, however, the Court concludes that the omitted information

is not material, meaning it “would not have altered the [M]agistrate [J]udge’s decision to authorize

the search, then the fruits of the challenged search need not be suppressed.”9 Thus, to determine

materiality, the Court “must add in the omitted facts and assess the affidavit [for probable cause]

in that light.”10

        The Court begins with Franks’ second prong: materiality. Under this prong, the Court

considers whether the affidavit unfairly took Stein’s statements out of context, and if the

Magistrate Judge would have made a different probable cause determination if more context had

been given. The search warrant affidavit’s alleged omissions fall into two categories. The first

category relates to Stein’s violent statements against Muslims. Stein argues that, by including his

statements in isolation, the affidavit was designed to inflame the Magistrate Judge’s passions

against him. Had the affidavit provided more context, Stein claims it would have been clear to the

Magistrate Judge that his violent rhetoric was not serious or that it was protected political speech.

The second category relates to information the FBI possessed indicating that Stein did not own or

use a computer. The Court addresses each category of omissions in turn.

        1.          Omissions relating to Stein’s anti-Muslim rhetoric

        The first omission Stein takes issue with is from a Zello conference call that included

several participants. The affidavit included the following statement Stein made to a female

participant: “Make sure if you start using your bow [and arrows] on them cockroaches, make sure



        8
            United States v. Avery, 295 F.3d 1158, 1166–67 (10th Cir. 2002).
        9
            Id. at 1167.
        10
             Herrera, 782 F.3d at 575.



                                                         -7-
you dip them in pig’s blood before you shoot them.” Stein admits this may be anti-Muslim

rhetoric, but he claims that the statement is taken out of context to unfairly portray Stein as violent

in nature. Specifically, Stein notes that the “affidavit fail[ed] to mention this statement was made

during a conversation with a female participant who was discussing practicing with her bow and

arrow due to the high price of ammunition” and that “[t]his snippet of conversation was taken from

over an hour into a five-hour conference call.”

       The Court understands that Stein’s statement—like so many statements people make—was

made within the context of a longer conversation. Most of the quotes attributed to Stein were taken

from much longer conversations, some of which were hours long. It would prove extraordinarily

impractical and ill-advised for the search warrant to include the entirety of every relevant

conversation. Undoubtedly, the search warrant affiant needed to exercise some discretion in

deciding which excerpts and quotes to include. But after reviewing the longer transcript Stein

attached as an exhibit, the Court fails to see how adding more context would influence how one

views Stein’s statement. Nor is it material that Stein made this comment an hour into a five-hour

conversation.

       Next, Stein points to another quote in the affidavit taken from an in-person meeting where

he told a female participant:

       Garden City for example, I know exactly where probably a majority of those
       mother*ckers are at in their home…in Garden City…and…they’ve got these
       apartment complexes over there where literally every f*cking apartment…that’s all
       it is, f*cking goddamn cockroaches…and…I mean I wouldn’t be against if I could
       get a hold of some RPG’s (rocket propelled grenades), I’ll run some RPG’s right
       through…I’ll blow every goddamn building up right there…boom…I’m outta
       there.

       Stein argues the affidavit wrongly omitted the female participant’s response to his

statement. She replied: “We gotta be realistic though because I can’t get any [RPG’s] and you


                                                  -8-
can’t either.” Stein responded: “well, there are ways.” The female participant answered by

changing the subject. Stein argues that this shows the female participant did not take his comments

seriously.

       Adding more context to Stein’s statement would not have altered the Magistrate Judge’s

probable cause determination. By his words, Stein demonstrated strong animus toward the group

of people he was later suspected of targeting with violence. The female participant’s response

showed that she was doubtful Stein could acquire any RPGs to carry out an attack in the manner

he described. But whether the female participant believed Stein had the ability to acquire RPGs is

of minimal, if any, relevance. The search warrant affidavit did not authorize a search of Stein’s

home for RPGs. Stein’s statement is relevant to his motive to commit a crime of violence against

Somali-Muslims. Adding the female participant’s response changes nothing in this regard.

       The next omission Stein points to involves a Zello conference call in which Stein made the

following statement:

       The only f*cking way this country’s ever going to get turned around is it will be a
       bloodbath and it will be a nasty, messy mother*cker Unless a lot more people in
       this country wake up and smell the f*cking coffee and decide they want this country
       back…we might be too late, if they do wake up…I think we can get it done. But it
       ain’t going to be nothing nice about.”

       Stein points to the phrase “it will be a bloodbath” as proof that the affiant intended to make

Stein’s statements “much more menacing and violent than they really are.” Specifically, Stein

notes that before he made this statement another participant of this call introduced the term

“bloodbath.” He further argues that his statement was part of a broader, protected political

discussion on a possible coming civil war. This argument is not persuasive. Even though the term

“bloodbath” did not originate with Stein, he clearly adopted the phrase and expressed an opinion

about the role violence would play in achieving the group’s objectives.


                                                -9-
       The Court holds that none of the omitted statements Stein has provided would negate

probable cause that Stein was involved in a conspiracy to use a weapon of mass destruction. These

omissions, therefore, do not form the basis of a Franks violation.

       2.      Omissions relating to Stein’s computer use

       Stein asks the Court to consider four additional pieces of information showing he did not

own or use a computer. First, Stein draws the Court’s attention to an FBI document titled

“Initiation of [Field Investigation] of Patrick Stein.” This document states that “[Stein] did not

want [the informant] to make any plans on a computer because he did not want there to be a record”

and “[Stein] would keep any plans secure but would make sure people would still have access to

the plans.” Stein also highlights conversations between Stein and the informant. For example, in

August 2016, Stein asked the informant if he knew anyone selling a laptop. Three days later, Stein

told the informant he had been “in desperate need [of a laptop] for some time . . . ” and that he

does all his online activity on his phone because “it’s all [he’s] got.” Finally, about three weeks

before Stein’s arrest, the informant made a comment in a recording with an unidentified person

that Stein does everything on his phone and that Stein does not have internet or a computer.

       The Court concludes that none of these facts would change the Magistrate Judge’s probable

cause determination. Stein’s reliance on his instruction to the FBI informant to avoid using

computers is problematic for at least two reasons. First, the statement shows Stein’s feelings about

the informant making plans on a computer; it says nothing about Stein’s willingness to use

computers. Second, the statement was made in the early stages of the group’s planning, and it was

made because Stein wanted to avoid making records of the group’s activities. Even if Stein

originally intended to avoid using a computer to prevent leaving a record of the group’s activities,

there is ample information in the affidavit suggesting that Stein may have abandoned that strategy.


                                               -10-
Stein frequently used his phone and the internet in furtherance of the conspiracy, attended a

meeting at G&G where Wright used a computer to mark potential targets for their attack, and kept

handwritten notes during the group’s meetings.

       The next two pieces of information Stein relies on are equally unavailing. Stein expressed

frustration to the FBI informant that he had to perform all his online activity on his phone because

“it’s all [he’s] got.” Stein also stated that he was “in desperate need” of a laptop computer and

was looking to acquire one. This indicates Stein did not own a laptop computer at the time he

made these comments in late August. It does not, however, undermine the Magistrate Judge’s

probable cause determination on October 14. If anything, this information shows that, as of August

2016, Stein was actively trying to acquire a computer as soon as possible. Instead of destroying

probable cause, this information increases the likelihood that Stein obtained a computer to use in

furtherance of this crime.

       Lastly, Stein relies on a recorded conversation between the FBI informant and an

unidentified person that occurred on September 27, 2016. During this conversation, the informant

told the unidentified person that Stein does everything on his phone, and that Stein does not have

internet or a computer. The unidentified person cannot be heard on the recording, so the Court

cannot ascertain the full context of this conversation. With that in mind, the Court disagrees that

this information would strip the warrant of probable cause. The informant’s statement is consistent

with what Stein told him in August, and it is unclear whether the informant was merely repeating

what Stein told him a month earlier, or if the informant had new information that Stein still had no

computer. Regardless, this conversation took place weeks before law enforcement searched

Stein’s home. So, even with this information, the Magistrate Judge could still have found probable

cause to search Stein’s home for a computer.


                                               -11-
       Stein identified a significant amount of information he believes was wrongly omitted from

the Government’s affidavit. The Court holds that none of the omitted information relating to

Stein’s violent rhetoric against Muslims would negate probable cause. Therefore, the affidavit did

not violate Franks in this regard. Although a closer call, the omissions regarding Stein’s computer

ownership and use likewise fail to implicate Franks. Stein’s strongest argument is his confession

to the FBI’s informant that he does everything on his phone because he has nothing else. But this

is counterbalanced by the fact that Stein made this statement while asking for the informant’s help

in acquiring a laptop. Indeed, two of the four omissions central to Stein’s argument involve Stein

discussing his need for a computer. Adding the omitted information to the affidavit would not

negate probable cause. And it could have made the Government’s application stronger. Therefore,

the Court holds the search warrant affidavit did not violate Franks.

B.     Motion to Suppress

       Stein asks the Court to suppress all evidence from the search of his residence for three

reasons. First, the warrant affidavit failed to establish an adequate connection between the criminal

conduct under investigation and Stein’s home. Second, the warrant was unconstitutionally broad

because the list of items to be seized was too long to be sufficiently particularized. Third, the

warrant was unconstitutionally broad because the Government lacked probable cause that Stein

possessed a computer. The Court takes the liberty of addressing the computer issue first.

       1.      Authorizing the seizure of any computers found in Stein’s residence

       Stein argues that the search warrant was overbroad because it authorized the seizure of a

computer. Stein claims that law enforcement not only lacked reason to believe Stein had a

computer, but possessed information to the contrary. Although Stein frames this as an issue of




                                                -12-
whether the warrant was unconstitutionally broad, the Court believes it is more appropriately

analyzed as a question of probable cause.11

           “A magistrate judge’s task in determining whether probable cause exists to support a search

warrant ‘is simply to make a practical, common-sense decision whether, given all the

circumstances set forth in the affidavit before him . . . there is a fair probability that contraband or

evidence of a crime will be found in a particular place.’ ”12 Because the Fourth Amendment

strongly prefers searches to be conducted pursuant to a warrant, a Magistrate Judge’s probable-

cause ruling is given great deference.13 To that end, a Magistrate Judge’s determination that

probable cause exists is valid as long as the warrant affidavit “provide[s] a ‘substantial basis’ for

reaching that conclusion.”14

           Here, Stein argues it is unreasonable to presume a person owns a computer, citing authority

estimating that approximately 75 percent of American adults owned a computer at the time of

Stein’s arrest.15 While 75 percent is not an insignificant number, the Court agrees it would be

unreasonable to presume Stein owned a computer without additional justification. The search

warrant affidavit here included a considerable amount of information about Stein’s involvement

in the conspiracy, which developed over months, and required extensive planning and coordinating


          11
             At the hearing on September 11, 2018, Stein’s counsel explained the distinction is one of remedy. If the
warrant lacked probable cause to seize a computer, then the computer and its contents would be inadmissible against
Stein at trial. If, however, including the computer in the search warrant made the warrant overbroad, the entire search
would be invalid.
           12
                United States v. Tuter, 240 F.3d 1292, 1295 (10th Cir. 2001) (quoting Illinois v. Gates, 462 U.S. 213, 238
(1983)).
           13
           United States v. Biglow, 562 F.3d 1272, 1280 (10th Cir. 2009) (citing Massachusetts v. Upton, 466 U.S.
727, 728, 732–33 (1984)).
           14
                Id. at 1281 (quoting Gates, 462 U.S. at 238–39).
           15
                See United States v. Griffith, 867 F.3d 1265, 1272 (D.C. Cir. 2017).



                                                            -13-
between the conspiracy members. The affidavit identified many instances where Stein used

electronic devices to communicate with his co-conspirators via the internet. While much of this

activity was conducted on Stein’s phone, it was reasonable to infer that some of the online activity

could have been done on a computer, as well. Furthermore, the affidavit established that, based

on the affiant’s training and experience, such electronic communications are sometimes

automatically downloaded to electronic devices with internet access and can be recovered from

the device’s “cache.” Thus, if Stein did possess a computer, there was a reasonable likelihood that

the computer would contain information related to the conspiracy, even if Stein did most of his

online activity on his phone. Mindful of the preference for searches to be conducted pursuant to a

warrant, and of the deference afforded to a Magistrate Judge’s determination, the Court concludes

that the Magistrate Judge had a substantial basis to authorize the seizure of any computers found

during the search of Stein’s residence based solely on the contents of the affidavit.

        Furthermore, as discussed above, adding the omitted information to the affidavit does not

negate probable cause to seize any computers found in Stein’s residence. To the contrary, Stein’s

explicit desire to acquire a computer only increased the probability that one would be found in his

home.

        2.       Stating with particularity the items to be seized

        Stein argues the search warrant authorized the Government to conduct a virtually unlimited

search of his home. Under the Fourth Amendment, warrants must describe with particularity the

place to be searched and the items to be seized during the search.16 The particularity requirement




        16
           See United States v. Pulliam, 748 F.3d 967, 972 (10th Cir. 2014) (citing the Fourth Amendment of the
United States Constitution).



                                                     -14-
ensures a search is limited in scope and prevents law enforcement from conducting “a general,

exploratory rummaging in a person’s belongings.”17 A warrant’s description is “sufficiently

particular when it enables the searcher to reasonably ascertain and identify the things authorized

to be seized.”18 Courts use a “common sense” and “practical” approach to the particularity

requirement.19 Warrants that describe the items to be seized with broad or generic terms may still

be valid if “the description is as specific as the circumstances and the nature of the activity under

investigation permit.”20

         The search warrant here is sufficiently particularized to withstand Fourth Amendment

scrutiny. Stein argues the “shopping list” of items in the search warrant gave law enforcement

authority to conduct a “general fishing expedition and exploratory search”—pointing specifically

to the long list of items to be seized in paragraphs A, D, and E of the warrant. The Court recognizes

that the list of items to be seized in the search warrant is broad. But the Court must consider the

nature of the crime being investigated: conspiring to use an improvised explosive device, which

can be constructed using many items that are common or seemingly innocuous. The Court also

considers the list of items within the context of the warrant’s qualifying language that all items

seized must be tied to the construction of improvised explosive devices.21                            Under these




         17
              Davis v. Gracey, 111 F.3d 1472, 1478 (10th Cir. 1997) (quotation marks and citations omitted).
         18
              United States v. Leary, 846 F.2d 592, 600 (10th Cir. 1988) (quotation omitted).
         19
              Gracey, 111 F.3d at 1478.
         20
              Leary, 846 F.2d at 600 (quotation omitted).
         21
            See United States v. Campos, 221 F.3d 1143, 1147 (10th Cir. 2000) (“[S]earch warrants were written with
sufficient particularity because the items listed on the warrants were qualified by phrases that emphasized that the
items sought were those related to [the crime being investigated].”) (citing United States v. Hall, 142 F.3d 988, 996–
97 (7th Cir. 1998)).



                                                            -15-
circumstances, the Court concludes that the warrant adequately informed law enforcement what

items could and could not be seized.

         3.          Nexus between the conspiracy and Stein’s home

         Stein argues the affidavit contained insufficient information connecting his suspected

crime to his residence. It is settled law that probable cause requires a nexus between the suspected

criminal activity and the place to be searched.22 Probable cause to believe a person is engaged in

criminal activity does not equate to probable cause to search the person’s home.23 Instead, “there

must be additional evidence linking the person’s home to the suspected criminal activity.”24 The

“additional evidence” requirement, however, is not an onerous one.25 The evidence necessary to

connect “a defendant’s suspected activity to his residence may [] take the form of inferences a

magistrate judge reasonably draws from the Government’s evidence.”26 The affidavit is not

required to “draw an explicit connection between a suspect’s activities and his residence for a

Fourth Amendment nexus to exist.”27 Neither is it necessary to have “hard evidence” or “personal

knowledge” linking the unlawful activity to the defendant’s home.28




         22
              United States v. Rowland, 145 F.3d 1194, 1203–04 (10th Cir. 1998) (citations omitted).
         23
              United States v. Harris, 735 F.3d 1187, 1191 (10th Cir. 2013).
         24
              Rowland, 145 F.3d at 1204.
         25
            Biglow, 562 F.3d at 1279 (“While the nexus requirement—like probable cause itself—is not reducible ‘to
a neat set of legal rules,’ . . . our case law reveals that little ‘additional evidence’ is generally required to satisfy the
Fourth Amendment’s strictures.”) (internal citations omitted).
         26
              Id. at 1280.
         27
              Id.
         28
              Id. at 1279.



                                                           -16-
        In sum, “magistrate judges may draw their own reasonable conclusions, based on the

Government’s affidavit and the ‘practical considerations of everyday life,’ as to the likelihood that

certain evidence will be found at a particular place.”29 In Biglow, the Tenth Circuit identified a

non-exhaustive list of factors relevant to such a determination, including: “(1) the type of crime at

issue, (2) the extent of a suspect’s opportunity for concealment, (3) the nature of the evidence

sought, and (4) all reasonable inferences as to where a criminal would likely keep such evidence.”30

        The Biglow factors favor finding a nexus between the suspected crime and Stein’s

residence.31 This crime—conspiring to use a weapon of mass destruction—was complex, required

months of planning, and involved multiple locations; Stein’s opportunity to conceal evidence was

extensive; the nature of the evidence sought was wide-ranging, including physical and digital

records of their plans, as well as the raw materials needed to execute those plans; and, given the

sensitive nature of the records and the ubiquity of the materials that could be used to construct an

IED, it is reasonable to infer such items were stored at Stein’s residence.

        Furthermore, the Government’s affidavit provided enough “additional information”

linking the conspiracy to Stein’s residence to satisfy the Fourth Amendment’s nexus requirement.

The affidavit provided 11 pages of detailed information about Stein and his co-conspirators’ plot

to bomb an apartment complex, and Stein does not contest the Government had probable cause he

was involved in the conspiracy. Additionally, according to the affidavit, Stein kept handwritten

notes during some of the group’s meetings, took the notes with him when he left, and generally


        29
             Id. at 1272.
        30
          Id. at 1279 (citing Anthony v. United States, 667 F.2d 870, 874 (10th Cir. 1981); United States v. Rahn,
511 F.2d 290, 293 (10th Cir. 1975)).
        31
             See Biglow, 562 F.3d at 1279.



                                                      -17-
returned home after the meetings. Stein argues this is insufficient to find a nexus between the

crime and his home, noting that “[t]he affiant cannot even allege that Mr. Stein always went home

after the meetings or that he took the notes into his home when he did.” However, the relevant

inquiry is whether there is a fair probability that evidence of the crime—here, the notes—would

be found in Stein’s home. Probable cause does not require “hard evidence” Stein stored the notes

there. Given the sensitive nature of these documents, it was reasonable to infer that Stein would

protect them in a safe location.32 That Stein did not always return home after these meetings does

not eliminate the fair probability the notes would be found there.

         The affidavit also linked Stein’s home to materials used to manufacture explosive devices.

For example, Stein told the UCE that he possessed at least 300 pounds of fertilizer to manufacture

a bomb. According to Stein, the fertilizer was located about 60 miles away from where Stein and

the UCE were meeting. The affidavit pointed out that Stein’s residence, as well as G&G, were

approximately 60 miles away from that location. Stein raises two arguments for why this fact does

not adequately connect Stein’s home to the crime. First, Stein notes that he offered to leave the

“shop” unlocked for the UCE to pick up the fertilizer.33                  Second, by the time the Government

applied for the search warrant, Stein was under arrest and the fertilizer was in the Government’s

possession.

         The Court is unpersuaded by these arguments. Stein’s comment that he possessed fertilizer

within 60 miles could, of course, include any location within 60 miles. But it is reasonable to infer


          32
             See United States v. Reyes, 798 F.2d 380, 382 (10th Cir. 1986) (“The affidavit did indicate that participants
in the conspiracy maintained records regarding their activities. It is reasonable to assume that certain types of evidence
would be kept at a defendant’s residence and an affidavit need not contain personal observations that a defendant did
keep such evidence at his residence.”) (citation omitted).
         33
              Stein and the UCE agreed to meet in person, so Stein never clarified what he meant by the “shop.”



                                                          -18-
from this comment that the fertilizer was kept somewhere approximately 60 miles away, which

would include Stein’s residence and G&G. Perhaps—based on Stein’s vague reference to the

“shop”—the inference that the fertilizer was kept at G&G was stronger than the inference that it

was located at Stein’s home. But it is completely “uncontroversial” that “officers can follow

alternative and competing leads when both are supported by a ‘fair probability’ they will yield

something productive.”34 Based on Stein’s comment, it was reasonable to infer that he stored the

fertilizer at his residence. Although the fertilizer had been removed from its previous location, the

inference that Stein was storing it at his home—combined with the additional information in the

affidavit about Stein’s involvement in the conspiracy, including that he was tasked with collecting

tools to assist in manufacturing an explosive device—provides a sufficient nexus between the

crime suspected and Stein’s residence.

       Stein also briefly argues that the affidavit failed to demonstrate by which means the

Government confirmed that the place they searched—a mobile home in Wright, Kansas—was

Stein’s residence. Stein makes this argument in a one-sentence paragraph citing to the Tenth

Circuit’s decision in United States v. Roach.35 The Government did not address this argument in

its Response to Stein’s Motion to Suppress.

       In Roach, law enforcement sought a warrant to search 15 residences connected to a drug-

trafficking conspiracy involving multiple suspects.36 Included in the 15 residences was an

apartment belonging to Roach’s girlfriend—but it was Roach, not his girlfriend, who was a



       34
            Harris, 735 F.3d at 1194 (quoting United States v. Ludwig, 641 F.3d 1243, 1252 (10th Cir. 2011)).
       35
            582 F.3d 1192 (10th Cir. 2009).
       36
            Id. at 1196.



                                                       -19-
suspected participant in the conspiracy. The warrant affidavit stated that law enforcement believed

Roach lived at his girlfriend’s apartment, and verified this by using at least one of several

investigatory methods.37 But it was unclear from the affidavit which method law enforcement

used to verify Roach resided at this apartment. For this reason, the Tenth Circuit held “[t]here is

simply not enough evidence on the face of the affidavit for a magistrate to conclude reasonably

that the requisite nexus between Roach and [his girlfriend’s apartment] was present.”38

         Similarly, the Court concludes—despite sufficient facts in the affidavit to uphold the

Magistrate Judge’s determination that probable cause existed to search Stein’s residence—the

Government’s affidavit did not include enough facts demonstrating this mobile home was Stein’s

residence. This does not, however, resolve the matter. In Roach, the Tenth Circuit concluded that,

notwithstanding the warrant’s lack of probable cause connecting Roach to the apartment,

suppression was precluded by the good-faith exception to the warrant requirement. The Court will

now consider whether the good-faith exception likewise precludes suppression here.

         4.          The good-faith exception

         Both Stein and the Government address the good-faith exception as it pertains to whether

there was sufficient reason to believe Stein kept evidence related to the conspiracy at his residence,

and whether there was reason to believe Stein used a computer in furtherance of this conspiracy.

However, neither party addresses the good-faith exception as it applies to whether the warrant




         37
            The warrant affidavit stated that law enforcement verified that each of the individuals under investigation
were linked to their residence by “checking for utilities information, driver’s license records, real estate records,
Wichita Police Department records, tax records, social security records, U.S. Postal Service records, interviews and/or
surveillance.” Id. at 1198.
         38
              Id. at 1203.



                                                        -20-
adequately showed that Stein resided at this mobile home. That said, the Court will now consider

whether the good-faith exception applies here.

         In United States v. Leon,39 the Supreme Court explained that “the exclusionary rule is

designed to deter police misconduct rather than to punish the errors of judges and magistrates.”40

Consequently, “[i]f a search warrant is later found to lack probable cause, evidence seized pursuant

to the warrant ‘does not necessarily have to be suppressed.’ ”41 The evidence obtained in the

search is still admissible if “the executing officer acted with an objective good-faith belief that the

warrant was properly issued by a neutral magistrate.”42 Leon’s good-faith exception means that

suppression is improper unless the executing officers’ reliance on a magistrate’s issuance of a

warrant was “entirely unreasonable” because the affidavit was “devoid of factual support.”43 A

warrant affidavit “is not devoid of factual support if it establishes a minimally sufficient nexus

between the illegal activity and the place to be searched.”44 Importantly, the minimal nexus

requirement requires neither “hard evidence” nor “personal knowledge” linking the suspected

crime to the place to be searched.45

         In Roach, the Tenth Circuit addressed whether the good-faith exception precludes

suppression when the warrant affidavit failed to adequately show how law enforcement confirmed


         39
              468 U.S. 897 (1984).
         40
              Id. at 916.
         41
           United States v. Gutierrez, 498 F. App’x 786, 790 (10th Cir. 2012) (quoting United States v. Riccardi, 405
F.3d 852, 863 (10th Cir. 2005)).
         42
              United States v. Danhauer, 229 F.3d 1002, 1006 (10th Cir. 2000) (citation omitted).
         43
              United States v. Campbell, 603 F.3d 1218, 1231 (10th Cir. 2010) (quotations and citations omitted).
         44
              Id. (emphasis added) (quotations, citations, and alterations omitted).
         45
              Id. (quotation omitted).



                                                           -21-
where a suspect resided. The Tenth Circuit upheld the search based on the good-faith exception,

concluding it was not “entirely unreasonable” for the officers executing the warrant to rely on the

magistrate judge’s authorization of the search.46 The affidavit in Roach explicitly stated that the

apartment was Roach’s residence and that law enforcement verified this fact. Furthermore, the

affidavit indicated—although it did not explicitly state—the officers verified this was Roach’s

residence using at least one of several investigatory methods, including “surveillance” or

“interviews.” The Tenth Circuit held that “any one of [these methods] would—assuming they

were successful—provide a ‘minimal nexus’ connecting Roach to the address” and upheld the

search for that reason.47 Significantly, the Tenth Circuit had no basis to determine the nature or

scope of the investigatory methods used to verify Roach’s residence but still held that Leon’s

minimal nexus requirement was met.

       Based on the Tenth Circuit’s guidance in Roach, the Court concludes that it was not

“entirely unreasonable” for the executing officers to rely on the search warrant. Nothing in Roach

demonstrates that law enforcement did more to verify Roach’s residence in that investigation than

the FBI did to verify Stein’s residence in this case. For example, like the affiant in Roach, TFO

Moore explicitly stated that he knew the place to be searched was Stein’s residence; additionally,

he swore that all facts in the affidavit came from his “personal observations,” his “training and

experience,” and “information obtained from other law enforcement officers, federal agents, and

witnesses.” More importantly, TFO Moore stated that Stein routinely returned to the residence

described as Stein’s home after meeting with his co-conspirators. This fact, without more, likely



       46
            Roach, 582 F.3d at 1204.
       47
            Id.



                                               -22-
falls short of the “substantial basis” needed for probable cause that Stein resided there. However,

pursuant to Roach, it does satisfy Leon’s “minimal nexus” requirement. Thus, to the extent the

warrant failed to demonstrate the mobile home was Stein’s residence, the good-faith exception

precludes suppression.

        Finally, although the Court holds that probable cause existed that Stein used a computer in

furtherance of the conspiracy and kept evidence of the conspiracy at his residence, the Court will

still address the Government’s argument, made in the alternative, that—even if the warrant lacked

probable cause on these matters—the good-faith exception would preclude suppression.

        Stein argues the good-faith exception should not apply, pointing to three examples where

it is objectively unreasonable for an officer to rely on a search warrant: (1) when the magistrate

judge issuing the warrant was misled by a deliberately or recklessly false affidavit; (2) when the

magistrate wholly abandoned its detached and neutral judicial role; (3) when the affidavit was “so

lacking in indicia of probable cause as to render official belief in its existence entirely

unreasonable.”48 Stein claims that the Magistrate Judge here must have wholly abandoned its

detached and neutral judicial role or, alternatively, that the Magistrate Judge was misled by the

affiant. This argument lacks merit. Stein provides no reason for the Court to believe the Magistrate

Judge abandoned its judicial role other than he disagrees with the Magistrate Judge’s decision.

This is insufficient to prevail under this factor.49 Likewise, Stein points to nothing in the affidavit

that was knowingly or recklessly false. Granted, Stein takes issue with the affiant’s decision to

omit certain information from the affidavit. But this, again, does not make the contents of the


        48
             See Danhauer, 229 F.3d at 1007 (citations omitted).
       49
          See United States v. Aikman, 2010 WL 420063, at *5 (D. Kan. 2010) (rejecting defendant’s unsupported
argument that issuing judge did not read the warrants and affidavits and, thus, abandoned its judicial role).



                                                        -23-
affidavit false. As discussed above, the Court concludes that the omitted information, if included

in the affidavit, would not have changed the Magistrate Judge’s decision. Thus, the Court

disagrees that the Magistrate Judge was misled by these omissions.

       Finally, Stein argues that the warrant affidavit was so lacking in indicia of probable cause—

what is often called a “bare bones” affidavit50—that it was unreasonable for the executing officers

to rely on it. The Court concludes otherwise. The affidavit contained 11 pages detailing Stein’s

involvement in a complex conspiracy to use a weapon of mass destruction, and the affidavit

included additional information connecting Stein’s residence to the conspiracy. Even if the

Magistrate Judge erred in concluding there was probable cause to search Stein’s residence, it was

not unreasonable for an objective officer acting in good faith to execute the search under the belief

the warrant was valid. Thus, the Court holds that the good-faith exception to the exclusionary rule

provides an independent reason to deny Stein’s motion to suppress regarding the search of Stein’s

residence for a computer and other items related to the conspiracy.

                                                   III.      Conclusion

       The warrant to search Stein’s residence contained no material omissions and, therefore,

did not violate Franks. Furthermore, the Court denies Stein’s motion to suppress. The search

warrant affidavit provided the Magistrate Judge with a substantial basis to find probable cause to

search Stein’s residence. Specifically, the affidavit provided a reasonable basis to conclude Stein

owned and used a computer in furtherance of the conspiracy to use a weapon of mass

destruction, provided sufficient reason to believe Stein kept evidence of his suspected crimes at

his residence, and stated with sufficient particularity the items to be seized. Furthermore,


       50
            See Herring v. United States, 555 U.S. 135, 146 (2009).



                                                          -24-
although the search warrant failed to adequately show that the place to be searched was, in fact,

Stein’s residence, it was not entirely unreasonable for the officers to rely on the search warrant’s

validity. Lastly, even if the warrant lacked probable cause that Stein used a computer or kept

evidence at his residence, the good-faith exception provides an independent reason to deny

Stein’s motion to suppress.

       IT IS THEREFORE ORDERED that Stein’ Motion to Dismiss Evidence Seized from

Mr. Stein’s Residence and Request for Franks Hearing (Doc. 30) is GRANTED IN PART AND

DENIED IN PART.

       IT IS FURTHER ORDERED that Stein’s request for a Franks hearing is GRANTED

and the Court, taking judicial notice of the transcript of the March 19, 2018, Franks hearing in

Stein’s other criminal case, holds no Franks violations occurred.

       IT IS FURTHER ORDERED that Stein’s Motion to Suppress is DENIED

       IT IS SO ORDERED.

       Dated this 23rd day of October, 2018.




                                                       ERIC F. MELGREN
                                                       UNITED STATES DISTRICT JUDGE




                                                -25-
